Citation Nr: 9921785	
Decision Date: 08/04/99    Archive Date: 08/12/99

DOCKET NO.  92-18 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for postoperative 
residuals of herniated disc of the lumbosacral spine on a 
direct basis and as secondary to service-connected 
lumbosacral strain.  

1. Entitlement to service connection for a speech impediment.  

3.  Entitlement to a rating in excess of 10 percent for 
lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
March 1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  

As to the issue on appeal regarding an increased evaluation, 
preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1998).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked inference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  


FINDINGS OF FACT

1.  There is no competent evidence of record showing that the 
veteran has postoperative residuals of herniated disc of the 
lumbosacral spine of service origin or that this disorder is 
secondary to service-connected lumbosacral strain.  

2.  There is no competent evidence of record showing that the 
veteran's preexisting speech impediment (stuttering) was 
aggravated by his military service to include his service-
connected lumbosacral strain.  

3.  The veteran's service-connected lumbosacral strain is 
manifested by pain and limitation of motion. 


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
postoperative residuals of a herniated disc of the 
lumbosacral spine is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

2.  The claim of entitlement to service connection for a 
speech impediment is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

3.  The criteria for a disability evaluation of 20 percent 
for lumbosacral strain have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.14, 4.21, 
4.40, 4.45, 4.71a, Diagnostic Code (DC) 5295 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the service medical records (SMRs) discloses that 
upon enlistment physical examination in November 1972 it was 
noted that the veteran had a stutter which was "only bad if 
stressed."  The examiner did not consider it disqualifying.  
Additional reference to this disorder is not indicated in the 
SMRs except at the time of separation examination in February 
1975 when the veteran noted that he had a history of 
stuttering or stammering.  

Additional SMRs disclose that the veteran was treated for 
chronic low back pain beginning in 1973.  This treatment 
extended until time of discharge.  His condition was shown to 
be in the line of duty and he was placed on temporary limited 
duty beginning in November 1973.  The diagnoses included 
acute lumbosacral strain, muscle spasm and spondylolysis.  
Low back pain was reported at the time of the separation 
examination in February 1975.  It was noted that no diagnosis 
had been given and that the pain was now resolved.  A 
clinical evaluation of the spine was normal.

A post service VA record discloses that the veteran was seen 
in June 1975 due to back pain.  Radiation into the right leg 
was reported, and he was placed on medication.  Another entry 
dated in June 1975 reveals that the veteran was stuttering.  
In August 1975, service connection for low back strain was 
established.  Upon subsequent rating decision in August 1975, 
a 10 percent rating for low back strain was assigned, 
effective from the date following discharge from service.  
This rating remains in effect today.  

A private record shows that the veteran was hospitalized in 
May 1988.  It was noted that he had fallen from a tractor at 
his place of employment incurring a back injury.  
Preoperative studies revealed herniated nucleus pulposus 
(HNP) at L4-5.  He underwent laminectomy and discectomy of 
L4-L5 and L5-S1.  The diagnosis was HNP, L4-L5, L5-S1.

Upon VA orthopedic examination in July 1991, the veteran had 
a good gait and a level pelvis.  He stuttered badly.  Heel 
and toe walk were satisfactory.  There was full range of 
motion in the low back without spasm.  There was a well 
healed 18cm midline low back scar that was thin and pliable.  
Straight leg raising tests were negative.  There was no 
atrophy in the calves or thighs.  X-ray showed a 
posterolateral fusion at L4-S1 and narrowing at L4 and L5 
disc spaces.  The diagnosis was postoperative low back with 
no demonstrable functional loss.

Upon rating decision in August 1991, the RO confirmed the 10 
percent evaluation in effect for low back strain and denied 
service connection for the postoperative "ruptured" disc.  

In April 1993 and again in February 1994, the Board remanded 
the veteran's claims for service connection for residuals of 
herniated disc on a secondary basis and for an increased 
evaluation for lumbosacral strain for additional development 
to include attempting to obtain additional treatment records.  

In March 1994, the veteran submitted a statement in which it 
was noted that he wished to file a claim for service 
connection for a speech impediment (stuttering).  He said 
that he attended speech therapy classes while in service.  
His 1973 back injury and post-service back injuries had 
resulted in additional mental strain which escalated his 
speech problems.  

Records added to the claims file subsequent to the remands 
mentioned above include reports of treatment at the Texas 
Department of Corrections (TDC) dated from 1991 through 1994.  
These records reflect that the veteran took medications for 
his back complaints.  In 1991, it was noted that he was not 
to attempt prolonged standing and his lifting capabilities 
were limited to 30 pounds.  Records from 1992 show that his 
stutter was described as "severe."  Reference was made to 
the fact that he attended speech therapy for treatment 
although the actual records of the therapy were not included 
in the records provided by the TDC.  

Upon rating decision in October 1994, service connection for 
a speech impediment was denied.  

Additional records as provided by the TDC were submitted to 
the claims file.  These records, dated from 1991 through 
1994, reflect that in September 1994 the veteran's back 
condition was noted to be secondary to old laminectomy.  
There was full range of motion, no redness, no tenderness to 
touch, normal gait and sensation.  

In August 1995, the RO denied service connection for 
postoperative residuals of herniated discs of the lumbosacral 
spine and denied a rating in excess of 10 percent for 
lumbosacral strain.  

In an October 1995 statement, the veteran stated that his 
inservice back injury weakened his back ultimately resulting 
in his ruptured discs.  

Private facility records dated in 1997 and 1998 added to the 
record in June 1998 reflect treatment for disabilities other 
than those at issue to include end stage renal disease and 
hypertension.  

Upon VA examination in January 1999, the veteran complained 
of some ache and stiffness if he sat or stood for any length 
of time.  The pain did not radiate.  It was noted that 
subsequent to his military service, in "1998," he jumped 
off a tractor and fell to the ground.  He ultimately 
underwent a discectomy at L5.  Following surgery, he was 
markedly improved and stopped having spasms.  As to his 
speech problems, he said that his stuttering had become worse 
due to his low back pain.  He was an inmate at TDC and had 
undergone speech therapy with some improvement.  

Upon examination, the veteran's posture and gait were normal.  
There was mild tenderness, midline on the lumbosacral spine.  
There was normal musculature with no deformity.  A well-
healed midline scar as a result of the previous surgery was 
noted.  Range of motion was normal.  Extension was to 30 
degrees, with forward flexion to 70 degrees.  Lateral flexion 
was to 30 degrees with rotation to 45 degrees.  There was 
some pain and stiffness throughout forward flexion.  There 
was some ache at the end of lateral flexion and rotation.  
Neurological examination was negative.  X-ray of the 
lumbosacral spine showed post surgical change such as bone 
fusion over L4, L5, and S1 with or without diskectomy.  There 
was mild degenerative joint disease of the lower lumbar facet 
joints.  The final diagnoses included lumbosacral spine 
strain and chronic degenerative joint disease and 
degenerative disc disease and status post traumatic (after 
his military service) herniated disc, status post discectomy 
with marked improvement of symptoms given by the herniated 
disc.  The speech impairment of stuttering was also noted.  

The examiner noted that he was asked to offer an opinion on 
whether there was a relationship between the service-
connected lumbosacral spine strain and surgery for herniated 
disc and if the disc condition was secondary to lumbosacral 
spine strain or related to nonservice-connected disability.  
In response, he opined that there was no relationship between 
the service-connected lumbosacral spine strain and the 
surgery for herniated disc.  He noted that the veteran fell 
off a tractor in 1988 while working for the city, resulting 
in an injury that required a discectomy.  He added that the 
disc condition was not secondary to lumbosacral spine strain 
diagnosed while in the military.  

Additionally, the examiner noted he was to provide an opinion 
as to whether the veteran's speech impediment, which existed 
prior to service, was aggravated beyond normal progression by 
military service.  The examiner indicated that the veteran 
had given a history of improved speech following therapy.  He 
noted that stress made stuttering worse for the time of 
stress.  He added that the veteran had been out of service 
for a long time and had no diagnosis of any service-connected 
anxiety disorder or post-traumatic stress disorder as a cause 
of constant stress related to service.  Low back pain was not 
a reason for the stuttering.  The examiner noted that the 
veteran had many new stresses since his military service 
which very likely caused his increased stuttering.  For 
example, he was incarcerated, HIV positive, had renal failure 
and was on dialysis.  

Pertinent Laws and Regulations (Service Connection)

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depend upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Caluza v. Brown, 7 Vet. App. 498 
(1995).   First, there must be competent medical evidence of 
a current disability (a medical diagnosis).  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992)  Second, there must be evidence 
of an occurrence or aggravation of a disease or injury 
incurred in service (lay or medical evidence). Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. 
App. 465 (1994).  Third, there must be a nexus between the 
in-service injury or disease and the current disability 
(medical evidence or the legal presumption that certain 
disabilities manifest within certain periods are related to 
service).  Grottveit, 5 Vet. App. 91, 93; Lathan v. Brown, 7 
Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.

Also controlling in this case are decisions of the Court 
concerning the types of evidence required to establish 
important facts.  The Court has held that a lay person can 
provide probative eye-witness evidence of visible symptoms, 
however, a lay person can not provide probative evidence as 
to matters which require specialized medical knowledge 
acquired through experience, training or education.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Court has 
further held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is 'plausible' or 
'possible' is required."  Grottveit, 5 Vet. App. at 93.  

The basic framework of the law and regulations provides that 
service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).  Disability which is proximately due to or the result 
of a service-connected disease or injury shall be service-
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310 (1998).  When aggravation of a nonservice-connected 
disability is proximately due to or the result of a service-
connected disorder, service connection is warranted for the 
degree of aggravation, but only that degree, over an above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a) (1998).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. § 3.303(b) (1998).  Aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, including postoperative scars, 
absent or poorly functioning parts or organs, will not be 
considered service connected unless the disease or injury is 
otherwise aggravated by service.  38 U.S.C.A. § 1153 (West 
1991); 38 C.F.R. § 3.306(a)(b) (1998).  

The Board notes that veterans are presumed to have entered 
service in sound condition except for defects, infirmities, 
or disorders noted at entrance.  38 U.S.C.A. § 1111 West 
1991); Bagby v. Derwinski, 1 Vet. App. 225 (1991).  However, 
under 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304(b) (1998), the 
presumption of soundness may be rebutted by clear and 
unmistakable evidence that an injury or disease existed prior 
to service.  The burden of proof is on VA to rebut the 
presumption.  Kinnaman v. Principi, 4 Vet. App. 20 (1993).  
In the case at bar, the veteran's stuttering was noted upon 
enlistment examination in 1972.  

Analysis

Postoperative Residuals of a Herniated Disc of the 
Lumbosacral Spine

It is the veteran's primary argument that his postoperative 
herniated discectomy at L5 is secondary to his service-
connected lumbosacral strain.  The Board concludes however, 
that there simply is no competent medical evidence of record 
linking the postservice ruptured disc to his lumbar strain.  
In fact, a VA examiner has specifically stated, following an 
examination, that no such causal relationship exists.  
Instead, he opined that the evidence pointed to an 
intercurring back injury from 1988 as the source of the 
appellant's herniated disc which required surgery.  
Accordingly, the claimant has not met his burden of 
submitting a well grounded claim for secondary service 
connection because he has not satisfied the required elements 
of a well-grounded claim.  Moreover, there is no report of 
herniated disc during service or until after the intercurring 
back injury many years after service, nor is there competent 
medical evidence linking the HNP to service.  Thus, the 
veteran has also not submitted a well-grounded claim on a 
direct basis.  

While the Board has considered the veteran's assertions that 
this back disorder was incurred in service or due to his 
lumbosacral strain, the evidence is not convincing that this 
is so.  Lay assertions of medical causation will not suffice 
initially to establish a plausible well-grounded claim.  
Moray v. Brown, 5 Vet. App. 211 (1993).  Lay persons cannot 
provide testimony when expert opinion is required.  Espiritu, 
supra..  While he is competent to report manifestations of a 
disorder perceptible to a lay party, such as pain, he is not 
competent to link those manifestations with any internal and 
nonvisible disability of the low back ruptured disc as shown 
on this record.  Espiritu, Grivois, Savage, supra.  And, as 
indicated above, it has been determined that the medical 
evidence consistently shows no causal relationship exists 
between the in-service lumbar strain and the ruptured disc, 
diagnosed many years later following an intercurring back 
injury.  Therefore, entitlement to service connection for 
postoperative residuals of a herniated disc at L5 is not 
plausible on a direct or secondary basis, and the claim is 
not well grounded.  Tirpak, supra.  

There is also no competent medical evidence to show that the 
veteran's postservice herniated disc worsened or was 
aggravated by the service-connected lumbosacral strain 
pursuant to Allen, supra.  In fact, the relevant evidence 
indicates that his back symptoms resulted from the 1988 
injury and improved after surgery.  

As the Board finds that the appellant has not met the initial 
burden of submitting a well-grounded claim as to entitlement 
to postoperative residuals of a herniated disc at L5, the 
appeal must be denied.  No duty to assist the appellant is 
this claim has arisen.  

Speech Impediment (Stuttering)

In 1994, the veteran filed a claim for service connection for 
his speech impairment asserting that this preservice 
disability worsened while he was in active service as a 
result of his back problems which resulted in mental strain 
and escalation of his stuttering.  

Clearly, the evidence shows that the veteran's speech 
impediment existed prior to the veteran's entry into service.  
The fact that he stuttered was noted upon enlistment 
examination and the veteran does not argue this fact.  The 
SMRs also reflect that the veteran related that this 
condition increased when he was under stress.  While the 
veteran has reported that he received speech therapy during 
service, the SMRs do not reflect such.  In fact, other than 
upon enlistment examination and separation examination 
reports when it was noted that his medical history included 
this speech impediment, his stuttering was not mentioned.  

Subsequently dated records reflect that the veteran did 
undergo speech therapy while in a correctional facility and 
that his stuttering was severe.  It was also noted that his 
stuttering increased with stress, but a VA examiner 
specifically opined in 1999 that his low back pain was not a 
reason for his stuttering.  He opined that the veteran had 
many new stresses since his days in the military service 
which very likely caused his increased stuttering to include 
health problems and incarceration.  Thus, the record clearly 
establishes that this condition preexisted service and there 
is no competent medical evidence which demonstrates that it 
increased in severity beyond natural progression during 
service.  Hence, the claim for service connection for 
stuttering is denied as not well grounded.  

While the Board has considered the veteran's assertions that 
his speech impediment increased in severity due to his 
chronic lumbosacral strain, the evidence is not convincing 
that this is so.  As pointed out earlier, lay assertions of 
medical causation will not suffice initially to establish a 
plausible well-grounded claim.  Moray, supra, and lay persons 
cannot provide testimony when expert opinion is required.  
Espiritu, supra..  As it has been determined that the medical 
evidence is consistent to show no aggravation of preexisting 
stuttering as a result of lumbosacral strain, entitlement to 
service connection for a speech impediment is not plausible, 
and the claim is not well grounded.  Tirpak, supra.  

As the Board finds that the appellant has not met the initial 
burden of submitting a well-grounded claim as to entitlement 
to a speech impediment, the appeal must be denied.  No duty 
to assist the appellant is this claim has arisen.  

Additional matters

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  Bernard v. 
Brown,      4 Vet. App. 384 (1993).  The Board concludes, 
however, that a claim which is not well grounded is 
inherently implausible, and any error by the RO in the 
adjudication of the claim could not be prejudicial.  

Although when a claim is not well grounded, the VA does not 
have a statutory duty to assist a veteran in developing facts 
pertinent to his claim, the VA may be obligated to advise a 
veteran of the evidence needed to complete the application.  
This obligation depends upon the particular facts of the case 
and the extent to which the Secretary of the VA has advised 
the veteran of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  By this decision, the Board is providing the veteran 
with notice of the evidentiary insufficiency of his claims 
for service connection for postoperative residuals of a 
herniated disc and a speech impediment, and what evidence 
would be necessary to make the claims well grounded.  

Pertinent Laws and Regulations (Increased Evaluations)  

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  Where a disability has 
already been service-connected and there is a claim for an 
increased rating, a mere allegation that the disability has 
become more severe is sufficient to establish a well-grounded 
claim.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran claim for an 
increased rating is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  No further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (1998).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49 (1998); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.1 (1998), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1998).  

The Board recognizes that in evaluation of disabilities of 
the musculoskeletal system, additional rating factors include 
functional loss due to pain supported by adequate pathology 
and evidenced by the visible behavior of the claimant 
undertaking the motion.  38 C.F.R. § 4.40 (1998).  Inquiry 
must also be made as to weakened movement, excess 
fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45 (1998).  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(1998).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
DeLuca, ibid, the Court found inadequate a physical 
examination that did not describe functional loss due to 
pain.  It is the Board's determination that the RO, in making 
its decision, should take into consideration the factors in 
38 C.F.R. §§ 4.40 and 4.45, and the extent of any 
restrictions of motion for the right knee and left hip which 
may warrant an increased rating pursuant to all appropriate 
Diagnostic Codes (DCs).  

The veteran's service-connected low back strain is currently 
rated under Diagnostic Code 5295 regarding lumbosacral 
strain.  That code provides that for lumbosacral strain with 
slight subjective symptoms only, a noncompensable evaluation 
is warranted and with characteristic pain on motion, a 10 
percent evaluation is warranted.  A 20 percent evaluation is 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent evaluation may be assigned 
for lumbosacral strain which is severe; with listing of whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

Also applicable is DC 5292, which provides for a 10 percent 
evaluation for assignment for slight limitation of motion of 
the lumbar spine and a 20 percent evaluation for assignment 
for moderate limitation of motion.  A 40 percent evaluation 
is for assignment with severe limitation of motion.  

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different DCs, 
is to be avoided when rating a veteran's service-connected 
disabilities.  38 C.F.R. § 4.14 (1998).  It is possible for a 
veteran to have separate and distinct manifestations from the 
same injury which would permit rating under several DCs; the 
critical element in permitting the assignment of several 
ratings under various DCs is that none of the symptomatology 
for any one the conditions is duplicative or overlapping with 
the symptomatology of the other condition.  See Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).  

Analysis

The veteran's service-connected lumbosacral strain is 
currently rated as 10 percent disabling pursuant to 38 C.F.R. 
§ 4.71a, DC 5295.  The Board acknowledges that on the recent 
VA examination, the examiner indicated that the veteran had 
full range of motion of the lumbar spine.  However, it 
appears that the veteran, in fact, had slight limitation of 
motion of the lumbar spine.  In addition, the examiner 
specifically indicated that the veteran experienced pain on 
several motions, including forward flexion, lateral flexion 
and rotation.  Such findings may not be disassociated from 
the symptoms of the service-connected low back disability.  
In light of the findings of pain and limitation of motion, 
the Board concludes that the weight of the evidence supports 
a 20 percent evaluation for lumbosacral strain.  

However, there is no basis for a rating in excess of 20 
percent.  There is no clinical evidence demonstrating that 
the symptoms are severe.  In this regard, there is no 
evidence of listing of the spine or marked limitation of 
motion, as would be required for a higher rating under 
Diagnostic Code 5295.  In addition, the findings fail to 
demonstrate that there is severe limitation of motion.  


ORDER

Service connection for postoperative residuals of a herniated 
disc secondary to lumbosacral strain is denied.  

Service connection for speech impediment (stuttering) is 
denied.  

An increased evaluation for chronic lumbosacral strain is 
granted, subject to the governing law and regulations 
pertaining to the payment of monetary benefits.  



		
	James R. Siegel
	Acting Member, Board of Veterans' Appeals



 

